                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

FREDRICK GRAHAM,                                     )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 2:18-cv-00276-JPH-DLP
                                                     )
J. E. KRUEGER, et al.                                )
                                                     )
                             Defendants.             )
                                                     )
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                             Interested Party.       )

               Order Granting Defendants’ Motion for Summary Judgment,
      Denying Plaintiff’s Supplemental Motion, and Directing Entry of Final Judgment

        Plaintiff Fredrick Graham, an inmate currently incarcerated at the United States

 Penitentiary in Lewisburg, Pennsylvania, asserts multiple claims based on events that are alleged

 to have occurred while he was incarcerated at the Federal Correctional Complex in Terre Haute,

 Indiana (FCC-TH). The defendants seek summary judgment as to all claims, arguing that Mr.

 Graham failed to exhaust his available administrative remedies before filing this lawsuit, as

 required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). Mr. Graham has

 responded to the defendants’ motion, and the defendants’ have submitted a reply. For the following

 reasons, the motion for summary judgment, dkt. 69, is granted.

                                                  I.
                                           Legal Standards

        Summary judgment should be granted “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). “Material facts are those that might affect the outcome of the suit under applicable

                                                 1
substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

the facts in the light most favorable to the non-moving party, and all reasonable inferences are

drawn in the non-movant’s favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

Cir. 2018).

       The substantive law applicable to the motion for summary judgment is the PLRA, which

requires that a prisoner exhaust his available administrative remedies before bringing a suit

concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524-25

(2002). “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter, 534 U.S. at 532 (citation omitted).

                                              II.
                                       Statement of Facts

       The following statement of facts was evaluated pursuant to the standard set forth above.

That is, this statement of facts is not necessarily objectively true, but as the summary judgment

standard requires, the undisputed facts and the disputed evidence are presented in the light most

favorable to Mr. Graham as the non-moving party with respect to the motion for summary

judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

       A. Evidence Considered

       As a preliminary matter, the Court addresses Mr. Graham’s responses to the defendants’

motion for summary judgment. Mr. Graham makes factual assertions in his surreply, but does not

designate supporting admissible evidence. “Admissibility is the threshold question because a court

                                                2
may consider only admissible evidence in assessing a motion for summary judgment.” Gunville v.

Walker, 583 F.3d 979, 985 (7th Cir. 2009). An unsworn pleading that is not signed under the

penalty of perjury is inadmissible for purposes of defeating a motion for summary judgment. See

Owens v. Hinsley, 635 F.3d 950, 954-55 (7th Cir. 2011); Dale v. Lappin, 376 F.3d 652, 655 (7th

Cir. 2004). Similarly, the Local Rules of the Southern District of Indiana require that each fact

asserted must be supported with a citation to admissible evidence. See S.D. Ind. Local Rule 56-

1(e); see also dkt. 71 (notice providing text of Local Rule 56-1). Because Mr. Graham’s responses

are neither affidavits nor verified, the Court cannot consider the factual allegations contained

therein.

       B. Federal Administrative Remedy Procedure

       The Federal Bureau of Prisons (“BOP”) maintains an administrative remedy procedure,

see 28 C.F.R. §§ 542.10 et seq., and FCC-TH has promulgated an Institution Supplement with

additional information. Upon arrival at FCC-TH, an inmate participates in an orientation that

includes an explanation of the administrative remedy process and instructions on how to use the

law library to access BOP policy and the facility-specific supplements.

       When an inmate submits an administrative remedy request, facility staff log it into the

BOP’s electronic record system, the SENTRY database. Each entry receives a remedy

identification number and includes the inmate’s Federal Register Number and a short description

of the request that often contains abbreviations due to limited space. Through the SENTRY

database, facility staff have access to all of an inmate’s administrative remedies in a single

document.

       The federal administrative remedy procedure requires inmates to first attempt to resolve a

complaint informally through a submission commonly referred to as a “BP-8.” Because this is an



                                                3
informal attempt at dispute resolution, it is not recorded in the SENTRY database. If the informal

resolution is not successful, an inmate may file a formal complaint with the Warden within twenty

days of the date on which the alleged underlying incident occurred by filing a “BP-9.” The

SENTRY database identifies BP-9 submissions with the notation “F1” after the remedy

identification number.

       If an inmate is not satisfied with the Warden’s response to his BP-9 submission, he may

appeal to the Regional Office through a submission referred to as a “BP-10.” The SENTRY

database records BP-10 submissions with an “R1” notation following the remedy identification

number. If the Regional Office’s response is unsatisfactory, an inmate may further appeal to the

General Counsel through a submission called a “BP-11.” The SENTRY database identifies BP-11

submissions with the notation “A1” after the remedy identification number. This is the final

administrative appeal.

       C. Mr. Graham’s Use of the Administrative Remedy Procedure

       Mr. Graham was incarcerated at FCC-TH from October 23, 2017, to October 16, 2018. He

submitted nine administrative remedy requests between October 23, 2017, and June 19, 2018—

the day he filed this action. Five of those requests are relevant to the allegations in Mr. Graham’s

complaint.

               1. Remedy Request No. 925190

       Mr. Graham initiated Request No. 925190 on December 2, 2017, with a handwritten

informal resolution request. He alleged that he was deprived of “basic life necessities while on A-

Range in hard cell.” Dkt. 85-1 at 2. Four days later, on December 6, 2017, Mr. Graham submitted

a BP-9 to the Warden raising the same concerns about the conditions of his confinement. In the

BP-9, he asked that the named staff be fired and that hard cell status and A-Range be shut down.



                                                 4
The Warden responded on January 25, 2018, and informed Mr. Graham that the allegations against

staff would be reviewed, but that Mr. Graham would not receive information regarding the

investigation. Mr. Graham was notified of his right to appeal and reminded of the timeline to do

so.

       Construing the facts in the light most favorable to Mr. Graham, he appealed the Warden’s

response to the BP-9 by submitting the BP-9, not a BP-10, to the Regional Office on March 14,

2018. The submission was rejected as untimely, and Mr. Graham was instructed to provide staff

verification that the untimeliness was not his fault. Mr. Graham took no further action with respect

to Request No. 925190.

               2. Remedy Request No. 932399

       On January 29, 2018, Mr. Graham completed a BP-9 concerning the handling of his mail,

alleging that staff members refused to mail his legal mail. He asked that these staff members be

reprimanded, fired, or “face liability promptly.” Dkt. 85-3 at 3. The Warden informed Mr. Graham

that the allegations would be investigated but that he would not receive information regarding the

outcome. The Warden also notified Mr. Graham of his right to appeal and the timeline for doing

so. Mr. Graham took no further action with respect to Request No. 932399.

               3. Remedy Request No. 933356

       Mr. Graham submitted a BP-8 on February 16, 2018, asserting that two correctional

officers hid legal materials, including trial transcripts, during the direct appeal of his criminal

conviction. He asked that the correctional officers be reprimanded or fired. The correctional

officers denied having any of Mr. Graham’s property.

       Mr. Graham completed a BP-9 about these same allegations. The Warden indicated the

matter would be reviewed and notified Mr. Graham that monetary damages are not available



                                                 5
through the administrative remedy process. Again, Mr. Graham was notified of his right to appeal

and the timeline for doing so. He took no further action with respect to Request No. 933356.

               4. Remedy Request No. 934227

       On February 19, 2018, Mr. Graham completed a BP-9 containing several complaints about

facility staff. As relevant to this action, Mr. Graham claimed that the BP-9 he completed on

December 6, 2017 (Request No. 925190) was not processed because he never received a response.

This BP-9 was rejected as incorrectly filed with the Regional Office because it contained no

sensitive material. Mr. Graham took no further action with respect to Request No. 934227.

               5. Remedy Request No. 944132

       Mr. Graham submitted a BP-9 on June 7, 2018, claiming that Lieutenant Wingerd and

Correctional Officer Robertson had entered his cell on May 21, 2018, and physically assaulted

him. He requested that Lieutenant Wingerd and Correctional Officer Robertson be fired. The

Warden responded, notifying Mr. Graham that the matter would be investigated and that Mr.

Graham would not receive information about the outcome of the investigation. The response

referenced Mr. Graham’s right to appeal and the timeline for doing so. Mr. Graham took no further

action with respect to Request No. 944132.

                                                III.
                                             Discussion

       The defendants assert that Mr. Graham’s claims are procedurally barred due to his failure

to exhaust the administrative remedies available to him. Mr. Graham responds that he exhausted

his claims and to the extent he failed to do so, such failure was caused by prison officials preventing

him from completing the process. Dkt. 78 at 4-5.




                                                  6
           A. Exhaustion

       “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Dole v. Chandler, 438 F.3d 804, 809

(7th Cir. 2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)); see also Ross

v. Blake, 136 S. Ct. 1850, 1857-58 (2016) (explaining why “all inmates must now exhaust all

available remedies” and concluding that “[e]xhaustion is no longer left to the discretion of the

district court” (internal quotation marks and citation omitted)).

       The defendants have met their burden of establishing that Mr. Graham did not complete

the administrative remedy process as required by the PLRA. Although Mr. Graham filed several

administrative remedy requests addressing the claims in his complaint, he failed to pursue those

requests to completion. Of the five relevant requests, only one, Request No. 925190, was appealed

to the Regional Office, and that appeal was neither on the proper form nor timely. Additionally,

none of the requests were appealed to the General Counsel. Mr. Graham did not exhaust his

administrative remedy requests.

           B. Availability

       While the PLRA has a strict exhaustion requirement, it also “contains its own, textual

exception to mandatory exhaustion. Under § 1997e(a), the exhaustion requirement hinges on the

‘availab[ility]’ of administrative remedies: An inmate, that is, must exhaust available remedies,

but need not exhaust unavailable ones.” Ross, 136 S. Ct. at 1858.




                                                 7
        “[T]he ordinary meaning of the word ‘available’ is ‘capable of use for the accomplishment

of a purpose,’ and that which ‘is accessible or may be obtained.’” Id. at 1858 (internal quotation

omitted). “[A]n inmate is required to exhaust those, but only those, grievance procedures that are

capable of use to obtain some relief for the action complained of.” Id. at 1859 (internal quotation

omitted). It is the defendants’ burden to establish that the administrative process was available to

Mr. Graham. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an

affirmative defense, the defendant must establish that an administrative remedy was available and

that [the plaintiff] failed to pursue it.”).

        The defendants have satisfied their burden of showing that the administrative process was

available to Mr. Graham. An inmate receives an explanation of the administrative remedy process

and instructions on how to use the law library to access BOP policy and the facility-specific

supplements upon arrival at FCC-TH, and the defendants submitted evidence that Mr. Graham

used the BOP system and procedures to submit administrative remedy requests. Therefore, the

administrative remedy process was “available” to Mr. Graham.

        Mr. Graham’s factual allegations do not change the result. First, he contends that

Lieutenant Sherman “withheld” over fourteen remedy requests for the entire exhaustion period.

Dkt. 78 at 4. But Mr. Graham does not explain whether the withheld requests are the same requests

that are relevant to the claims in his complaint. The unauthenticated printout of requests that Mr.

Graham attached to his response include some of the relevant requests, but this printout does not

indicate which requests were withheld. Mr. Graham’s vague allegation, which is unsupported by

admissible evidence, does not create a triable issue of fact.

        Similarly, Mr. Graham asserts that facility staff “refuse to follow [the] grievance process.”

Dkt. 78 at 4-5. Although exhaustion is not required when “prison administrators thwart inmates



                                                  8
from taking advantage of a grievance process,” Ross, 136 S. Ct. at 1860, Mr. Graham does not

explain how or when facility staff refused to follow the procedures. Consequently, it is unclear

whether the alleged refusal made the administrative remedy process unavailable prior to Mr.

Graham filing this action.

          For example, as part of this allegation, Mr. Graham states that he asked to “e-file” his

grievances and to have a Regional Office staff member stationed at every BOP facility to ensure

prison staff did not tamper with grievances. Dkt. 78 at 4. These requests are not part of the

administrative remedy process developed by the BOP, and Mr. Graham must follow the procedures

developed by the prison. See Dole, 438 F.3d at 809 (recognizing a “strict compliance approach to

exhaustion” that requires a prisoner to “properly use the prison’s grievance process”). A refusal to

accommodate Mr. Graham’s requests does not render the process unavailable to him.

          Additionally, it is unclear whether the alleged refusal to comply with the process occurred

when Mr. Graham originally filed his requests or whether the refusal to comply occurred after he

filed this action. Mr. Graham states that facility staff “can refuse” to provide and mail forms and

that his current counselor “refuses to allow [him] to exhaust.” Because the PLRA requires a

prisoner to exhaust his administrative remedies before filing an action, Ross, 136 S. Ct. at 1856,

the fact that Mr. Graham’s counselor is currently refusing to allow him to exhaust or could refuse

to provide or mail forms in the future does not excuse his failure to completely exhaust the

available administrative remedy process with respect to the requests he submitted before filing this

action.

                                                IV.
                                             Conclusion

          The defendants have designated evidence showing that Mr. Graham failed to exhaust

available administrative remedies before filing this lawsuit. Under Section 1997e(a), this action

                                                   9
should not have been brought and must be dismissed without prejudice. Ford v. Johnson, 362 F.3d

395, 401 (7th Cir. 2004) (holding that “all dismissals under § 1997e(a) should be without

prejudice”).

       The defendants’ motion for summary judgment, dkt. [69], is granted. This action is

dismissed without prejudice.

       The plaintiff’s supplemental motion, dkt. [83], is denied as moot.

       Final judgment shall now issue.

SO ORDERED.

Date: 10/3/2019




Distribution:

FREDRICK GRAHAM
27970-044
LEWISBURG - USP
LEWISBURG U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1000
LEWISBURG, PA 17837

Lara K. Langeneckert
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lara.langeneckert@usdoj.gov




                                               10
